Per Curiam.
On appeal to the district court, the defendant was convicted of the crime of selling intoxicating liquors in violation of law. His motion for new trial on the grounds that the verdict was contrary to the evidence, and that the court erred in admitting and refusing evidence, and in the instructions given, was overruled, and judgment entered upon the verdict. Defendant appeals.
The case is submitted upon a partial transcript that does not include the evidence or the instructions, and without briefs or arguments. Without the evidence and instructions before us, we cannot determine whether the court erred in overruling the defendant’s motion for new trial. We do not discover any error in the record, and the judgment of the district court is affirmed.